IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-72,017-08


                      EX PARTE JAVIER RIVERA FRANCO, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W05-45713-T-(D) IN THE 283RD DISTRICT COURT
                             FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). From the record, it appears that Applicant

filed a memorandum of law with attached exhibits, and that Exhibit 1 consists of two discs

purporting to contain “Police dashcam videos.” Applicant’s discs were not included in the habeas

corpus record forwarded to this Court.

        The District Clerk of Dallas County shall file a response that includes the entirety of

Applicant’s Exhibit 1, found on Page 84 of the habeas corpus record. Should the District Clerk

determine it has no such items on file, it shall so certify.
                                                                                                   2

         This application will be held in abeyance the District Clerk responds. A supplemental record

containing the missing items (or the certification that they do not exist) shall be forwarded to this

Court within 60 days of the date of this order. Any extensions of time shall be obtained from this

Court.



Filed: May 8, 2019

Do not publish